Citation Nr: 0921567	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  07-06 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for periodontal disease 
with the loss of teeth, including due to exposure to ionizing 
radiation.  



REPRESENTATION

Appellant represented by:	Atlantic County Veterans 
Service



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel



INTRODUCTION

The Veteran had active service from November 1953 to 
November 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2006 rating decision of the RO that, in 
relevant part, denied service connection for periodontal 
disease with the loss of teeth, including due to exposure to 
ionizing radiation.  

In an April 2007 note, the representative indicated that the 
Veteran wanted a personal hearing before a decision review 
officer at the RO.  The accompanying VA Form 9 showed that 
the Veteran did not want a hearing before the Board; he wrote 
that he could not attend a hearing because it was too costly 
and difficult for him to do so.  

In another statement, he checked that he wanted a 
videoconference hearing before a Veterans Law Judge at the 
RO.  In a subsequent VA Form 9, he again indicated that he 
did not want a Board hearing.  He testified at a personal 
hearing before a Decision Review Officer at the RO in January 
2009.  The Board finds that the Veteran's hearing request has 
been satisfied.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.  


REMAND

The Veteran has demonstrated that was exposed to ionizing 
radiation - the record indicates that he was present during 
Operation CASTLE, which is included in 38 C.F.R. 
§ 3.309(d)(3).  

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by several different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  

First, there are certain types of cancer that are 
presumptively service connected, specific to radiation-
exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d).  

Second, when a "radiogenic disease" first becomes manifest 
after service, and it is contended that the disease resulted 
from exposure to ionizing radiation during service, various 
development procedures must be undertaken in order to 
establish whether or not the disease developed as a result of 
exposure to ionizing radiation.  38 C.F.R. § 3.311(a)(1).  

Third, even if the claimed disability is not listed as a 
presumptive disease under 38 C.F.R. § 3.309(d) or as a 
radiogenic disease under 38 C.F.R. § 3.311, service 
connection must still be considered under 38 C.F.R. § 
3.303(d) in order to determine whether the disease diagnosed 
after discharge was incurred during active service.  Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The Veteran was not diagnosed with a radiogenic disease.  He 
asserts that he developed periodontal disease and 
subsequently lost all of his teeth shortly after his 
discharge as a result of his exposure to ionizing radiation 
in service.  

In support of his claim, he submitted a statement from his 
brother, a medical doctor, who asserted that there was a 
relationship between the Veteran's loss of teeth and his 
radiation exposure in service.  

Consequently, he has presented competent medical evidence 
that the claimed condition is a radiogenic disease, and his 
claim must be fully developed in accordance with 38 C.F.R. 
§ 3.311.  See 38 C.F.R. § 3.311(b)(4) (2008).  

Accordingly, the case is REMANDED to the RO for the following 
action:  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should take all indicated 
steps and development to refer the 
Veteran's claims folder to VA's Under 
Secretary for Benefits for complete 
development in accordance with 38 C.F.R. 
§ 3.311 (2008).  

2.  Upon completion of the above, and any 
development as may be subsequently 
indicated by any responses received, 
including obtaining a medical examination 
and/or opinion, the claim should be re-
adjudicated in light of all the evidence 
or record.  If the determinations remain 
adverse to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and be 
afforded the applicable time to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

